25 F.3d 1042NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Joseph Craig VAUGHN, Plaintiff Appellant,v.Willa Gaye Banks VAUGHN;  Hyacinth Virginia Banks,Defendants Appellees.
No. 93-2343.
United States Court of Appeals, Fourth Circuit.
Submitted May 3, 1994.Decided June 16, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Wilmington.  James C. Fox, Chief District Judge.  (CA-92-150).
Joseph Craig Vaughn, Appellant Pro Se.
Michael Murchison, Murchison, Taylor, Kendrick, Gibson & Davenport, Wilmington, NC, for appellees.
E.D.N.C.
AFFIRMED.
Before HALL and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order that granted summary judgment to the Defendants in his civil action in which he alleged various claims concerning the Defendants' alleged interference with his relationship with his children.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Vaughn v. Vaughn, No. CA-92-150 (E.D.N.C. Sept. 30, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.